Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12, 2022 has been entered.
 
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued July 12, 2022. 
The Applicant's amendment filed on October 12, 2022 was received. Claims 1 and 43 were amended. Claims 2-42 and 44-50 were canceled. Claims 51-68 were added. 

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 43-50 are withdrawn, because the claims have either been amended or canceled. 

Claim Rejections - 35 USC § 102

The claim rejections under 35 U.S.C. 102(a)(1) as being anticipated by Kukanskis (US5077099) on claims 1, 40 and 41 are withdrawn, because the claims have either been amended or canceled 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 51-60 are rejected under 35 U.S.C. 103 as being unpatentable over Kao (US20170018532) in view of Schmeling (US3934054) and Akram (US6310484).  
Regarding claim 1, Kao teaches a method of electroless plating a substrate for interconnect electronic components such as semiconductors (semiconductor bonding) (abstract, 0002, 0006 and 0022-0023). Kao teaches to a first substrate 211 having a first surface comprises metal first components 215 (paragraphs 0025 and 0035, see figure 2F) (the first substrate having a first surface). Kao teaches to a second substrate 221 having a second surface comprises metal second components 225 (paragraphs 0025 and 0035, see figure 2F) (the second substrate having a second surface) (paragraphs 0025 and 0035, see figure 2F). Kao teaches to contact the substrate with an electroless plating solution to form a connecting conductive material layer on the first and second surface covering the first and second metal components (paragraphs 0028 and 0036 and see figures 2G and 2H) (forming third metal layer between the first and second surface to connect the first and second surface). Kao teaches the solution flows through the components to form the electroless plating layer (paragraphs 0036, see figure 2G) and does not explicitly teach the electroless solution and the first substrate are deposed in a container, however, it would have been obvious that the solution and the first subtract would need to be disposed in some sort of container to allow the solution to contact with the substrate. Kao does not explicitly teach the solution does not flow in and out of the container during the electroless plating process, however, it would be obvious to try to perform the electroless plating process with or without flowing the electroless solution in and out of the container as there is only two identified, predictable solutions (with or without), with a reasonable expectation of success (MPEP 2143 I. E.)
Nevertheless, Schmeling teaches a method of electroless plating (abstract) and discloses the article and the electroless plating bath are contained in a tank 1 (column 4 lines 45-55, see figure 1). Schmeling teaches a flow of the solution relative to the substrate is created by suspending the substrate in the tank and by moving, vibrating or rotating the container within which the substrate to plated is immersed in the solution and the solution are not flowing in and out of the tank (column 7 line 40 to column 8 line 15, see figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to forming the first meal layer on the exposed metal surface of the first substrate with a flow in a container without flowing the electroless solution in and out of the container as suggested by Schmeling in the method of Kao because Schmeling teaches such technique, unlike pumps or impellers, does not require complicated structure within the container to create the flow of the solution (column 7 lines 50-65). 
Kao in view of Schmeling does not explicitly teach a first metal layer embedded in the first substrate and a second metal layer embedded in the second metal substrate. However, Akram teaches a method of improving interconnect for testing semiconductor components (column 2 lines 5-10). Akram teaches a conductive layer 30 (first or second metal layer) is formed on the recess (embedded) of the substrate (first or second surface) before forming a interconnects contacts 14 (first metal components or second metal components) (column 8 lines 60-68, column 6 lines 1-5, lines 15-55, see figures 3, 5). Since the conductive layers 30 are formed with material such as nickel, copper palladium etc (column 6 lines 42-50), which are types of catalytic materials for depositing electroless plating, thus, it would be reasonably expected the electroless plating process of the third metal layer in Kao would be deposited and connect the first and second exposed metals surface of the first metal layer and second metal layer, especially Kao is desired to connect the first and second surface of the substrate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the embedded first and second metal layer on the first and second substrate as suggested by Akram in the method of Kao in view of Schmeling because Akram teaches such embedded first and second metal layer can provides electrical communication with outside apparatus such as test carrier or wafer prober via conductor and bonding pad (column 6 lines 15-30). 
Regarding claim 51, Akram teaches the first exposed metal surface of the first metal layer does not extend beyond the first surface of the first substrate (see figures 3, 5 and 6A-6B). Akram teaches the conductive layers 30 (first or second metal layer) are formed with material such as nickel, copper palladium etc (column 6 lines 42-50), which are types of catalytic materials for depositing electroless plating, thus, it would be reasonably expected the electroless plating process of the third metal layer in Kao would be deposited and connect the first and second exposed metals surface of the first metal layer and second metal layer, especially Kao is desired to connect the first and second surface of the substrate.
Regarding claim 52, Akram teaches the second exposed metal surface of the second metal layer does not extend beyond the first surface of the first substrate (see figures 3, 5 and 6A-6B). Akram teaches the conductive layers 30 (first or second metal layer) are formed with material such as nickel, copper palladium etc (column 6 lines 42-50), which are types of catalytic materials for depositing electroless plating, thus, it would be reasonably expected the electroless plating process of the third metal layer in Kao would be deposited and connect the first and second exposed metals surface of the first metal layer and second metal layer, especially Kao is desired to connect the first and second surface of the substrate.
Regarding claim 53, Akram teaches the first exposed metal surface of the first metal layer does not extend beyond the first surface of the first substrate (see figures 3, 5 and 6A-6B). Kao teaches the third metal layer extends beyond a firs lateral side of the first surface (first exposed metal surface) along a directional parallel to the first surface of the first substrate (see figure 2H). 
Regarding claim 54, Kao teaches the third metal layer contacts the first surface of the first substrate (see figure 2H). 
Regarding claim 55, Kao teaches the third metal layer extends beyond a second lateral side of the first exposed metal surface opposite to the first lateral side (see figure 2H).
Regarding claim 56, Kao teaches the third metal layer extends beyond the first lateral side of the first exposed metal surface by a first distance and extends beyond the second lateral side of the first exposed metal surface by a second distance different from the first distance. Kao teaches to control the difference between a first width (W1) of the first metal layer on a first side of the first electrical connector and a second with (W2) of the first metal layer on a second side of the first electrical connector to be within 20% of a thickness of the first metal layer (paragraph 0029, see figure 1B), thus, indicating the first distance and the second distance are different. 
Regarding claim 57, Kao teaches an imaginary central axis of the first exposed metal surface is substantially aligned with an imaginary central axis of the second exposed metal surface, wherein along a direction substantially parallel to the first exposed metal surface and at a first lateral side of the third metal layer, a first part of the third metal layer closer to the first exposed metal surface extends beyond a second part of the third metal layer father than from the first exposed metal surface (see 1B).
Regarding claim 58, Kao teaches at a second lateral side of the third metal layer opposite to the first lateral side of the third metal layer, the first part of the third metal layer extends beyond the second part of the third metal layer (figure 1B). 
Regarding claim 59, Akram teaches the first exposed metal surface of the first metal layer does not extend beyond the first surface of the first substrate (see figures 3, 5 and 6A-6B). Kao teaches the third metal layer comprise a lower portion and a upper potion and an interface is formed between the lower portion and the upper portion, and wherein from a cross-sectional perspective, a part of the lower portion of the third metal layer closer to the interface than the first exposed metal surface (first surface) has a width smaller than a width of the first exposed metal surface (see figure 1B).
Regarding claim 60, a part of the upper portion of the third metal layer closer to the interface than the second exposed metal surface (first surface) has a width smaller than a width of the second exposed metal surface (see figure 1B).

Claims 43 and 61-67 are rejected under 35 U.S.C. 103 as being unpatentable over Kao (US20170018532) in view of Schramm (US4734296)
Regarding claim 43, Kao teaches a method of electroless plating a substrate for interconnect electronic components such as semiconductors (semiconductor bonding) (abstract, 0002, 0006 and 0022-0023).  Kao teaches to provide a first substrate 211 comprising metal first components 215 (first electrical connector) in an electroless plating solution (paragraphs 0025 and 0035, see figure 2F) (providing a first electrical connector of a first substrate in an electroless solution). Kao teaches to provide a second substrate 221 having a second surface comprises metal second components 225 (second electrical connector) in the electroless plating solution (paragraphs 0025 and 0035, see figure 2F) (provide a second electrical connector of a second substrate in the electroless solution) (paragraphs 0025 and 0035, see figure 2F). Kao teaches to contact the substrate with the electroless plating solution to form a conductive material layer between the first electrical connector and the second electrical connector (paragraphs 0028 and 0036 and see figures 2G and 2H). Kao teaches the solution flows through the components to form the electroless plating layer to improve the reduce H2 entrapment leading to possibly less voids in the formed joint component 230 (paragraphs 0036 and 0038, see figure 2G). 
Kao does not explicitly teach to remove gaseous product produced during forming the metal layer. However, Schramm teaches the electroless plating solution is forced under pressure through nozzles to impinge onto the substrate and simultaneously being sucked away from the opposing side of the substrate during electroless plating, and the flow direction of the solution is alternately reversed (abstract, column 2 line 65 to column 3 line 10) and the hydrogen bubble (gaseous product) are eliminated as the result of the suction and impingement (column 5 lines 55-60). Thus, the hydrogen gas is at least being removed from the container at the very beginning of the electroless plating process. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create the suction and impingement of the electroless plating solution in opposition directions in the container as suggested by Schramm in the electroless plating method as disclosed by Kao because Schramm teaches such method increase the metal deposition rate on the surface of the substrate, maintaining stability of the electroless plating bath, and achieve uniformity of the of the thickness and quality of the metal deposition onto the substrate (column 3 lines 10-20). Since Kao teaches the flow also reduce the hydrogen entrapment and avoid the void in the formed joint component 230, the combination of Kao and Schramm teaches removing the gaseous product produced during forming the metal layer to reduce the occurrence of voids in the metal layer.  
Regarding claim 61, it is the position of the examiner that property of the voids are closer to an outer surface of the metal layer than the first electrical connector, is inherent, given that the method, material and configuration of the substrates (first electrical connector on the first substrate, second electrical connector on the second substrate, connecting first and second connector by a metal layer by electroless plating, and removing the gaseous product to reduce the occurrence of voids in the metal layer) disclosed by Kao and the present application are the same. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in than in that which is described in the reference. Inherency is not established by probabilities or possibilities. In re Robentson, 49 USPQ2d 1949(1999). 
Regarding claim 62, Kao teaches the metal layer comprises a first portion and a second portion, and interface is formed between the first portion and the second portion (see figure 1B and 2H). It is the position of the examiner that property of a first void of the voids is closer to the interface than the first electrical connector, is inherent, given that the method, material and configuration of the substrates (first electrical connector on the first substrate, second electrical connector on the second substrate, connecting first and second connector by a metal layer by electroless plating, and removing the gaseous product to reduce the occurrence of voids in the metal layer) disclosed by Kao and the present application are the same. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in than in that which is described in the reference. Inherency is not established by probabilities or possibilities. In re Robentson, 49 USPQ2d 1949(1999). 
Regarding claim 63, It is the position of the examiner that property of a second void of the voids is exposed from the first portion of the metal layer, is inherent, given that the method, material and configuration of the substrates (first electrical connector on the first substrate, second electrical connector on the second substrate, connecting first and second connector by a metal layer by electroless plating, and removing the gaseous product to reduce the occurrence of voids in the metal layer) disclosed by Kao and the present application are the same. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in than in that which is described in the reference. Inherency is not established by probabilities or possibilities. In re Robentson, 49 USPQ2d 1949(1999). 
Regarding claim 64, It is the position of the examiner that property of a diameter of the second void is greater than a diameter of the first void, is inherent, given that the method, material and configuration of the substrates (first electrical connector on the first substrate, second electrical connector on the second substrate, connecting first and second connector by a metal layer by electroless plating, and removing the gaseous product to reduce the occurrence of voids in the metal layer) disclosed by Kao and the present application are the same. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in than in that which is described in the reference. Inherency is not established by probabilities or possibilities. In re Robentson, 49 USPQ2d 1949(1999). 
Regarding claim 65, It is the position of the examiner that property of the second void exists partially in the first portion and partially in the second portion of the metal layer, is inherent, given that the method, material and configuration of the substrates (first electrical connector on the first substrate, second electrical connector on the second substrate, connecting first and second connector by a metal layer by electroless plating, and removing the gaseous product to reduce the occurrence of voids in the metal layer) disclosed by Kao and the present application are the same. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in than in that which is described in the reference. Inherency is not established by probabilities or possibilities. In re Robentson, 49 USPQ2d 1949(1999).
Regarding claim 66, It is the position of the examiner that property of at least one of the voids exists between the first electrical connector and the second electrical connector is inherent, given that the method, material and configuration of the substrates (first electrical connector on the first substrate, second electrical connector on the second substrate, connecting first and second connector by a metal layer by electroless plating, and removing the gaseous product to reduce the occurrence of voids in the metal layer) disclosed by Kao and the present application are the same. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in than in that which is described in the reference. Inherency is not established by probabilities or possibilities. In re Robentson, 49 USPQ2d 1949(1999).
Regarding claim 67, It is the position of the examiner that property of the voids comprises a first void having a first diameter and a second void having a second diameter smaller than the first diameter, wherein the fits void exist in a region defined between the first electrical connector and the second electrical connector and wherein the second void is located outside of the region, is inherent, given that the method, material and configuration of the substrates (first electrical connector on the first substrate, second electrical connector on the second substrate, connecting first and second connector by a metal layer by electroless plating, and removing the gaseous product to reduce the occurrence of voids in the metal layer) disclosed by Kao and the present application are the same. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in than in that which is described in the reference. Inherency is not established by probabilities or possibilities. In re Robentson, 49 USPQ2d 1949(1999).

Claim 68 is rejected under 35 U.S.C. 103 as being unpatentable over Kao (US20170018532) in view of Helber (US4616596).
Regarding claim 68, Kao teaches a method of electroless plating a substrate for interconnect electronic components such as semiconductors (semiconductor bonding) (abstract, 0002, 0006 and 0022-0023).  Kao teaches to provide a first substrate 211 comprising metal first components 215 (first electrical connector) in an electroless plating solution (paragraphs 0025 and 0035, see figure 2F) (providing a first electrical connector of a first substrate in an electroless solution). Kao teaches to provide a second substrate 221 having a second surface comprises metal second components 225 (second electrical connector) in the electroless plating solution (paragraphs 0025 and 0035, see figure 2F) (provide a second electrical connector of a second substrate in the electroless solution) (paragraphs 0025 and 0035, see figure 2F). Kao teaches to contact the substrate with the electroless plating solution to form a conductive material layer between the first electrical connector and the second electrical connector (paragraphs 0028 and 0036 and see figures 2G and 2H) (forming a metal layer through the electroless solution to electrically connect a first exposed metal surface of the first substrate with a second exposed metal surface of the second substrate), the first electrical connector reads on the limitation of the first metal surface and the second electrical connector reads on the limitation of the second exposed metal surface. It is known in the electroless plating field that the metal layer is first formed from the conductive material (first and second electrical connector) and gradually build the metal layer to the desired thickness, and in this case, connecting at the interface between the first and second electrical connector, thus the final metal layer that is being electroless plated in considered as the encapsulating layer of the underneath metal layer. 
Kao does not explicitly teach the surface of the metal layer is rougher than a surface of the first electrical connector. However, Helber teaches a method of electroless plating (abstract) and discloses rough plating texture can be achieved by adjusting plating environment (column 3 lines 15-25 and column 3 lines 5-10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain a rough plating layer texture (rougher than the substrate) as suggested by Helber in the method of Kao because Helber teaches such rough texture of the plating layer is desired for allowing adhesion of various plastic or other materials to the plated surface (column 2 lines 15-25). 

Response to Arguments
Applicant's arguments filed on October 12, 2022 have been fully considered but they are not persuasive.
Applicant’s principal arguments are:
The purported motivation to combine the teachings of Kao and Scheming is based on impermissible hindsight from reviewing the subject application. 
Amended claims 43 and new claims 51-68 are patentably distinguished from the references of record, 

In response to Applicant’s arguments, please consider the following comments:
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Koa teaches the solution are flowing while Schmeling teaches a flow of the solution relative to the substrate is created by suspending the substrate in the tank and by moving, vibrating or rotating the container within which the substrate to plated is immersed in the solution and the solution are not flowing in and out of the tank (column 7 line 40 to column 8 line 15, see figure 1), thus, the combination seems reasonable. Applicant’s arguments do not provide any evidence to show that these references do not teach the claimed feature. 
The new limitations are addressed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NGA LEUNG V LAW/Examiner, Art Unit 1717